Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
Applicant asserts that Mullet does not teach a front face, a clock display on the front face of the housing, a shade positioning control on the housing, a wireless communication interface within the housing, and a processor within the housing. This argument is not persuasive. Mullet very clearly teaches all these recited features. There is a computer shown in figure 1 that clearly has all of these features clearly depicted in that figure alone. Applicant’s characterization of what a housing might narrowly entail that might preclude this interpretation is not understood by the examiner. There is a face shown in the figure, it may be construed to be the “front face”. There is a display clearly visible on the face that is visible in the figure. The claim recites a “clock display” but the claim does not specifically detail any sort of specific displays that must occur. A wireless communication interface is clearly depicted in figure with components retained in the internal recess of the visible housing. The processor and controller are clearly shown inside the housing. The only remaining item is the shade positioning control on the housing. Figure 1 shows buttons 56-64. These buttons are clearly on a surface and accessible to a user. These buttons very clearly provide shade control. The only point of ambiguity is whether they are “on the housing”. The examiner considered this recitation upon original consideration and deemed that the electrical connection 78 is explicitly recited as being attached to the main body that retains the other parts recited. See paragraph 24. As such the examiner concluded that a shade positioning control “on the housing” was provided within the lens of reasonable broadest interpretation. The examiner exercised care to not narrowly construe applicant’s invention beyond the scope of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The nature of the disagreement appears to be that applicant thinks that element 40 is a disparate element from 66. This argument is not persuasive. The module 40 is capable of operation independent of 66, but this is not the sole embodiment disclosed. In figure 1 the module 4 is clearly physically linked with the module 66. As such is it reasonable to interpret the parts as part of the same whole having a linked physical connection. The claims are broad as to the matter of what the housing is or what form it may take. The claims use open ended language which does not preclude additional parts. I.e. 40 has a control 84 and 66 has a processor, but nowhere do the claims preclude the presence of two processing elements.
Applicant asserts that in Mullet only the specific implementation movement signals are maintained by the wall station. This argument is not persuasive. The wall station is not a disparate part in each embodiment. Applicant is considering only one narrow embodiment of the primary reference and relying thereon to disqualify the disclosure of the other embodiments. Figure 1 clearly shows module 40 connected to 66 though physical connection. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 8-13, 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mullet (US 20130067480) in view of Veskovic (US 2005/0110416).
With regard to claim 1 Mullet discloses an apparatus comprising: 
a housing having a front face (68); 
a clock display (68) occupying at least a portion of the front face (68; paragraph 43 the system is operable to perform timing to control the operation of the shade based on an alarm time, so the system performs measurement of time; display 68 is the display for that system and displays some form of information that facilitates the programming and operation of the clocking function; see in example step 294 alarm is set for 1:30. The system must be capable of communicating sufficient information for that operation to be achieved); 
a shade positioning control (56-64) on the housing for activating a shade positioning function (shade positioning control 50 has a physical connection port 52 for connection to the main computer at port 72; when physically connected the systems have are construed to be part of the same physical structure and thus having a housing; see also keyboard and touchscreen paragraph 23); 
a first wireless communications interface within the housing (94, 48, 74); and 
a processor (66) within the housing, the processor responsive to the shade positioning control for generating at least one shade positioning command to be transmitted to at least one motorized window shade via the first wireless communications interface (30, 74), so as to cause the motorized window shade to move to one or more positions at one or more corresponding predetermined intervals relative to an alarm time (22 figure 1); 
Mullet does not disclose the claimed:
wherein the processor is configured to transmit dimmer commands to a dimmer via the first communications interface to cause the dimmer to set at least one electrical light at a respective level at the one or more corresponding predetermined intervals relative to an alarm time.  

Veskovic discloses controlling electric lighting loads in conjunction with shade control to achieve a desired lighting level including dimming control of dimmable lights – abstract, 120 figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mullet’s processor to be configured to transmit dimmer commands to a dimmer via the first communications interface to cause the dimmer to set at least one electrical light at a respective level at the one or more corresponding predetermined intervals relative to an alarm time, as taught by Veskovic. The reason for doing so would have been to control the light level by coordinating at least two different types of light sources as taught by Veskovic.

With regard to claim 8 (depends from claim 1) Mullet does not disclose the claimed: a light sensor configured to provide a light level signal to the processor; DOCKET NO.: 2012-22225-P2 CT5 Application No.: 16/983,602 wherein the processor is configured to transmit a dimmer command to the dimmer via the first communications interface to cause the dimmer to adjust the level of at least one electrical load in response to the light level signal relative to the alarm time.  
Mullet teaches light sensors 145, 140 which are used to determine the light load in a room and adjust the lighting accordingly. The control is achieved at least in part by controlling the fading of a light source -120, paragraph 89-91. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mullet’s system with a light sensor configured to provide a light level signal to the processor; DOCKET NO.: 2012-22225-P2 CT5 Application No.: 16/983,602 wherein the processor is configured to transmit a dimmer command to the dimmer via the first communications interface to cause the dimmer to adjust the level of at least one electrical load in response to the light level signal relative to the alarm time, as taught by Veskovic. The reason for doing so would have been to allow the system to adjust the lighting level relative to a detected light level as window lighting may vary due to external conditions, as taught by Veskovic. 

With regard to claim 9 Mullet and Veskovic teach the apparatus of claim 8, wherein the processor is configured to transmit the dimmer command to the dimmer via the first communications interface to cause the dimmer to adjust the level of at least one electrical load in response to the light level signal to maintain a waking level (paragraphs 17, 31, 63, 89-99 -Veskovic).

With regard to claim 10 Mullet and Veskovic teach the apparatus of claim 8, wherein the processor is responsive to the light level signal for determining at a predetermined interval after transmitting each respective shade positioning command whether a light level is lower than a threshold value, and transmitting a respective dimmer command to a wireless dimmer if the light level is lower than the threshold (paragraph 63 - Veskovic).

With regard to claim 11 Mullet and Veskovic teach the apparatus of claim 8, wherein the light sensor is in or on the housing (130 132, figure 1 Veskovic; further all elements have to be housed inside a room which is a housing because the shades control lighting of said interior space).  

With regard to claim 12 Mullet and Veskovic teach the apparatus of claim 8, wherein the light sensor is adapted to be mounted on or adjacent to a window, and the processor is configured to receive the light level signal via the first wireless communications interface (paragraph 59 – Veskovic).

With regard to claim 13 Mullet and Veskovic teach the apparatus of claim 1, wherein the processor is configured to determine at least one of a sunrise time or a sunset time of a present day (paragraphs 27, 41 – Mullet).


Mullet teaches setting through network 48 paragraphs 42-44. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to modify Mullet’s design to access the internet for sunrise and sunset times. The reason for doing so would have been to access an available network location to input the information as taught by Mullet.  

With regard to claim 17 (depends from claim 1) it is unclear is Mullet discloses the claimed: an association control on the housing; wherein the processor is responsive to actuation of the association control for associating the apparatus with a device that is transmitting an association data sequence, wherein the device is one of the group consisting of the motorized shade and the dimmer.  
Mullet teaches using the network 48 to communicate with the wire capable apparats 50 through a wireless communication 94. The system must inherently have some capability of synchronizing communication so the two systems can work together. However, Mullet does not explicitly detail such an operation. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mullet’s system with an association control on the housing; wherein the processor is responsive to actuation of the association control for associating the apparatus with a device that is transmitting an association data sequence between at least one wireless element 50 and the main unit. The 

With regard to claim 18 Mullet and Veskovic teach the apparatus of claim 1, wherein the processor is configured to generate a command sequence including a plurality of shade positioning commands to be transmitted at respective transmission times to cause the motorized shade to move to respectively different positions, so as to gradually open or gradually close the shade.  

With regard to claim 19 Mullet and Veskovic teach the apparatus of claim 1, wherein the at least one shade positioning command includes a single command to cause the shade to gradually open or gradually close at a predetermined average rate (claims 3, 10; the driving between levels would be at a prescribed amount as the system wouldn’t be capable of instantaneous movement.)

With regard to claim 20 Mullet and Veskovic teach the apparatus of claim 1, further comprising: DOCKET NO.: 2012-22225-P2 CT5 Application No.: 16/983,602 a mobile device dock (72) configured to connect to a port of a mobile device (52, 72); wherein the processor is configured to detect when the mobile device is connected to the dock, and request the alarm time from the mobile device upon detecting that the mobile device is connected to the dock (paragraph 27).

2-6  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mullet (US 2013/0067480) in view of Veskovic (US 2005/0110416) in further view of Loree (US 2013/0208576).
With regard to claim 2 (depends on claim 1) Mullet does not disclose the claimed: an audio alarm configured to emit an audible alarm sound; wherein the processor is configured to cause the audio alarm to emit the audible alarm sound at the alarm time or at a predetermined audible-sound interval after the alarm time.  Loree discloses a gradual alarm clock which has an optional audible alarm feature which can be used in conjunction with a lighting system at an alarm time to gradually wake a user – abstract; paragraph 67. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mullet’s system with an audible alarm wherein the processor is configured to cause the audio alarm to emit the audible alarm sound at the alarm time or at a predetermined audible-sound interval after the alarm time, as taught by Loree. The reason for doing so would have been to allow a user to set an audible alarm to assist in waking up as taught by Loree.

With regard to claim 3 (depends from claim 2) Mullet does not disclose the claimed: a snooze control on the housing; wherein activation of the snooze control interrupts the audible alarm for a predetermined period, without issuing additional shade positioning commands, and resumes the audible alarm when the predetermined period has ended.  
Loree teaches a sleep cycle operation including snoozing operations wherein the audible alarm is interrupted and shade commands are not issued – figures 7, 9, paragraphs 22-24, 63-66.


With regard to claim 4 Mullet, Veskovic, and Loree teach the apparatus of claim 3, wherein the processor is responsive to a snooze signal from an external remote control device, for interrupting the audible alarm for the predetermined period (Mullet teaches a remote control 50 capable of attachment control and disconnecting the system for remote wireless control, in addition to the command and control features of the dedicated computer having a keyboard and touchscreen 68, paragraph 23)

With regard to claim 5 (depends from claim 2) Mullet does not disclose the claimed: a snooze control on the housing; wherein activation of the snooze control interrupts the audible alarm and moves the motorized window shade to a snooze position for a predetermined period, and resumes the audible alarm and returns the motorized window shade to the open position when the predetermined period has ended.  

At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mullet’s system wherein activation of the snooze control interrupts the audible alarm and moves the motorized window shade to a snooze position for a predetermined period, and resumes the audible alarm and returns the motorized window shade to the open position when the predetermined period has ended, as taught by Loree, and a snooze control on the housing as taught by Mullet and by Loree. The reason for doing so would have been to provide a user with an option for delaying a wakeup routine allowing the user to obtain more sleep when it is desirable to do so according to the long standing concept of snoozing, as taught by Loree.

With regard to claim 6 (depends from claim 2) Mullet does not disclose the claimed: wherein the processor is configured to activate the audible alarm upon passage of a predetermined amount of time after the alarm time if the shade positioning control has not been deactivated. 
Loree teaches a gradual wake up alarm system with an optional audible alarm – paragraph 67 – and having snooze operations – paragraphs 63-66. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Mullet’s system to activate the audible alarm upon passage of a predetermined amount of time after the alarm time if the shade positioning control has not been deactivated, as taught by Loree in . 

 
Allowable Subject Matter
Claims 7, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12-30-21